       Case 4:19-cv-00035-RM-LAB Document 197 Filed 05/24/21 Page 1 of 4




 1   Victoria Lopez – 330042
     Christine K Wee – 028535
 2
     ACLU FOUNDATION OF ARIZONA
 3   3707 North 7th Street, Suite 235
     Phoenix, Arizona 85014
 4   Telephone: (602) 650-1854
 5   Email: vlopez@acluaz.org
     Email: cwee@acluaz.org
 6
     Joshua A. Block*
 7
     Leslie Cooper*
 8   AMERICAN CIVIL LIBERTIES UNION FOUNDATION
     125 Broad Street, Floor 18
 9   New York, New York 10004
10   Telephone: (212) 549-2650
     E-Mail: jblock@aclu.org
11   E-Mail: lcooper@aclu.org
     *Admitted pro hac vice
12

13   Wesley R. Powell*
     Matthew S. Freimuth*
14   Jordan C. Wall*
     Victoria Sheets*
15
     Justin Garbacz*
16   WILLKIE FARR & GALLAGHER LLP
     787 Seventh Avenue
17   New York, New York 10019
18   Telephone: (212) 728-8000
     E-Mail: wpowell@willkie.com
19   E-Mail: mfreimuth@willkie.com
     E-Mail: jwall@willkie.com
20
     E-Mail: vsheets@willkie.com
21   E-Mail: jgarbacz@willkie.com
22   *Admitted pro hac vice
23
     Attorneys for Plaintiff Russell B. Toomey
24

25

26

27

28
          Case 4:19-cv-00035-RM-LAB Document 197 Filed 05/24/21 Page 2 of 4




 1

 2

 3

 4

 5

 6                              UNITED STATES DISTRICT COURT
 7                                    DISTRICT OF ARIZONA
 8

 9
     Russell B. Toomey,
10                                                      Case No.19-cv-00035-TUC-RM (LAB)
                         Plaintiff,
11
     v.
12                                                      PLAINTIFF’S NOTICE OF
     State of Arizona; Arizona Board of Regents,        SERVICE OF AMENDED
13
     D/B/A University of Arizona, a governmental        RESPONSES AND OBJECTIONS
14   body of the State of Arizona; et al.,              TO STATE DEFENDANTS’ FIRST
                                                        SET OF REQUESTS FOR
15                                                      PRODUCTION
                          Defendants.
16

17            Notice is hereby given that on May 21, 2021 Plaintiff served upon counsel of record,
18    via email, his Amended objections and responses to the State Defendants’ First Set of
19    Requests for Production dated March 15, 2021.
20            Dated this 24th day of May, 2021.
21

22                                        ACLU FOUNDATION OF ARIZONA
23
                                          By /s/ Christine Wee
24                                            Victoria Lopez - 330042
                                              Christine K. Wee - 028535
25                                            3707 North 7th Street, Suite 235
26                                            Phoenix, Arizona 85014

27

28
                                                   1
     Case 4:19-cv-00035-RM-LAB Document 197 Filed 05/24/21 Page 3 of 4




 1                               AMERICAN CIVIL LIBERTIES UNION
                                 FOUNDATION
 2
                                    Joshua A. Block*
 3                                  Leslie Cooper*
                                    125 Broad Street, Floor 18
 4                                  New York, New York 10004
 5
                                 WILLKIE FARR & GALLAGHER LLP
 6                                  Wesley R. Powell*
                                    Matthew S. Freimuth*
 7
                                    Jordan C. Wall*
 8                                  Victoria Sheets*
                                    Justin Garbacz*
 9                                  787 Seventh Avenue
10                                  New York, New York 10019

11                               *admitted pro hac vice
12                               Attorneys for Plaintiff Russell B. Toomey
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                          2
      Case 4:19-cv-00035-RM-LAB Document 197 Filed 05/24/21 Page 4 of 4




 1
                                   CERTIFICATE OF SERVICE
 2
            I hereby certify that on May 24, 2021, I electronically transmitted the attached
 3
     document to the Clerk’s office using the CM/ECF System for filing. Notice of this filing
 4
     will be sent by email to all parties by operation of the Court’s electronic filing system.
 5

 6
                                        /s/ Christine K. Wee
 7                                      Christine K. Wee

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                    3
